 In the Matter of HARRISON-WALKER REFRACTORIES COMPANY LOWERWOODLAND PLANTandUNITED CLAY PRODUCT WORKERS, LOCAL IN-DUSTRIAL UNION No. 1243, C. I. O.Case No. R-4242.=Decided September 23; 1942Jurisdiction:refractory material manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord any union recognition until certified by the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees at one of Company's plants, excluding clerical, office, and supervisoryemployees ; stipulation as toPractice and Procedure:determination of representatives made despite juris-dictional dispute.Mr. F. H. Atwood,of Pittsburgh, Pa., for the Company.Mr. J. H. Radzyminski,of Pittsburgh, Pa., for the Clay Workers.Mr. Paul M. Norther n,of Huntingdon, Pa., for District 50.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly, filed by United Clay Product Workers, LocalIndustrial Union No. 1243, C. I. 0., herein called the Clay Workers,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Harbison-Walker Refractories Com-pany, Lower Woodland Yard, Mineral Springs, Pennsylvania, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Henry Shore, TrialExaminer.Said liearing was held at Pittsburgh, Pennsylvania, onSeptember 1, 1942'.The Company, the Clay-Workers, and UnitedConstructionWorkers, Division of District 50, United Mine Workersof America, herein called District 50, appeared, participated, and wereafforded full opportunity to be heard, to examine-and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.44 N. L. R B., No. 63.7343 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the followsin :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHarbison-Walker Refractories Company is a Pennsylvania corpo-ration with its principal office at Pittsburgh, Pennsylvania.We arehere concerned with its plant located at Mineral Springs, Pennsylvania,known as the Lower Woodland Plant, where it is engaged in the man-ufacture of firebrick and other refractory materials.During the first6 months of 1942, the Company purchased raw materials for use at itsLower Woodland Plant valued at about $45,600, approximately 2 per-cent of which was shipped to it from outside Pennsylvania.Duringthe same period,the Company shipped finished products from its LowerWoodland Plant valued at about $75,000, approximately 68 percent ofwhich was shipped out of Pennsylvania.The Company admits, forthe purpose of this proceeding, that it is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Clay Product Workers, Local Industrial Union No. 1243, isa labor organization affiliated with the Congress of Industrial Organ-izations, admitting to membership employees of the Company.United Construction Workers, Division of District 50, United MineWorkers of America, is a labor organization, admitting to membershipemployees of the Company.District 50,United Mine Workers of-America is affiliated with the Congress of Industrial Organizations.III:THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Clay Workers or District 50or the other is certified by the Board.Many of the employees of the Company,prior to June 25, 1942, weremembers of a local of United Construction Workers Organizing Com-mittee, affiliated with the C.I.0., herein called the \Committee.Dur-`ing the early part of,June 1942, the Committee allegedly affiliated itselfwithDistrict 50, United Mine Workers of America.On June 25, 1942,a majority of the employees of the Company who were'members ofthe Committee voted not to become part of District 50 and thereafterprocured a charter from the Clay Workers.The record- indicates thatall employees of the Company who were members of the Committeebecame members of the ClayWorkers.The extent of the presentmembership,if any, in District 50 does not appear from the record. HARBISON-WALKER REFRACTORIES COMPANY -345A statement of the Regional Director, introduced into evidenceat the hearing, indicates that the Clay Workers represents a substan-tial number of employees in the unit hereinafter found to be appro-priate?District 50 contends that, since the conflict between it and the ClayWorkers is in fact a dispute as to the jurisdiction of two organizations,affiliated with a single parent body, the Board should not interveneand the petition should be dismissed.We cannot accept the positionurged by District 50. In the past the Board has, as a matter of policy,refused to permit rival unions affiliated with the same parent organiza-tion to resort to the administrative processes of the . Act for settlementof their representation disputes where adequate and appropriate ma-chinery was available to them under the procedures of the parentorganization.2We take judicial notice, from other proceedings in-volving the parties herein, that the Congress of Industrial Organiza-tions has attempted to settle a dispute between District 50 and itself,but that District 50 has refused to recognize the superior authority ofthe parent body. It is consequently apparent that effective resolutionof the existing conflict cannot be had without resort to the adminis-rative processes of the Act.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that allproduction and maintenance employees at the, Lower Woodland Plantof the Company, excluding clerical, office, and supervisory employees,constitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-The- Regional Director, repoited that the Clay Workers presented 49, menibei shipapplication cards bearing apparently genuine signatures of persons whose navies appearon the Company's pay loll of July 13, 1942. There ale 93 employees on that pay rollwho are in the unit hereinafter found to be appropriateThe Regional Diiector furtherrepotted that Distinct 50 presented 46 membership application cards bearing apparentlygenuine signatures of persons whose names appear on the Company's pay roll of July13, 1942All such cards designated the Committee as the bargaining agent of the signa-tories and were dated prior to June 25, 1942His report does not indicate how manyemployees, if any, have designated District 50."SeeMatter of Weyerhaeuser Timber CompanyandInternationalWoodivoi leers ofAmerica, Local No 107, Boommen and Raftei s,16 N. L R. B 902.3 SeeMatter of Hai bison-Walter Refractories CompanyandUnited Construction Workers,Dii,ofDist. 50. UM W, affiliated with the C. I. 0 ; and Industrial Union, a/Bated withthe C. I.0, 43 N. L R. B. 936. 346DECISIONSOF NATIONALLABOR RELATIONS BOARD-ployees in.the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations And additions set forth in the Direc-tion.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National LaborRelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Harbison-WalkerRefractories Company, Mineral Springs,Pennsylvania,an electionby secret ballot shallbe' conductedas early as possible, but not laterthan thirty (30) clays from the date of this Direction, under the direc-tion and supervision of the Regional Director for the SixthRegion,acting in this matter as agent for the National Labor Relations Boardand subject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit-found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have since quitor been discharged for cause, to. determine whether they desire to berepresented by United Clay Product Workers, Local Industrial UnionNo. 1243, affiliated with the Congress of Industrial Organizations, orby United Construction Workers, Division of District 50, United MineWorkers of America, for the, purposes of collective bargaining, or byneither.MR. Wbr. M. LEISERSON took no paxt in the consideration of theabove-Decision and Direction of Election. AIn theMatter ofHARBISON-WALKER REFRACTORIES COMPANY, LOWERWOODLAND PLANTanalUNITED CLAY PRODUCT WORKERS, LOCALINDUSTRIALUNIONNo. 1243, C. I.O.CaseNo. R-4AMENDMENT TO DIRECTION OF ELECTIONOctober 17, 1942On September 23, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,.The Board,having been advised by the Regional Director that alonger timein which tohold the election is necessary,hereby amendsits Direction of Election by striking therefrom the words"but not laterthan thirty (30) days from the date of this Direction"and substitutingtherefor the words"but not later than forty-five(45) days from thedate of this Direction."144 N. L.R.B;34?-44 N. L.R B No. 63a.347